Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will he amended hy adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Appellants contended that the exclusion of policemen from the grievance procedure provisions of Executive Order 49 violated the rights of appellants to the equal protection of the laws under the Fourteenth Amendment of the Constitution of the United States. The Court of Appeals held that the exclusion of policemen from the grievance procedure provisions of Executive Order 49 did not violate those rights under the Fourteenth Amendment. [See 7 N Y 2d 813.]